Citation Nr: 9921092	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the residuals of frozen feet.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disability of the 
arms.

6.  Entitlement to service connection for a generalized skin 
disability.

7.  Entitlement to service connection for arthritis of the lower 
extremities, to include the feet, secondary to the service-
connected residuals of frozen feet.

8.  Entitlement to a disability evaluation in excess of 10 
percent for a laceration scar of the left forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to December 
1955 and from February 1956 to June 1959.

The matters listed above as issues numbers one, two and eight 
come before the Board of Veterans' Appeals (Board) on appeal from 
an April 1991 rating decision of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  They 
were all remanded by the Board in November 1994 for additional 
development.  The remaining four matters listed above as issues 
numbers three through seven come before the Board on appeal from 
an August 1996 rating decision of the same RO.

In an August 1996 statement, the veteran expressed his desire to 
withdraw the appeal of the issues of entitlement to an increased 
rating for the service-connected residuals of frozen feet, for 
which a 30 percent rating was granted in an August 1996 rating 
decision, and a total rating based on individual unemployability.  
He made, however, no mention of the issue of entitlement to an 
increased rating for the service-connected laceration scar of the 
left forehead and this issue is therefore felt to still be on 
appeal.  It is hereby being remanded for additional development, 
as explained later in the present decision/remand.

Regarding the remaining five issues of service connection listed 
as issues numbers three through seven above, the Board notes 
that, while it appears that the veteran has not perfected their 
appeal, such a finding would be unfair to the veteran and is 
therefore not hereby being made.  In particular, it is noted that 
the Board first denied these five claims in the above mentioned 
August 1996 rating decision and then listed all of them as issues 
on appeal before the Board in a Supplemental Statement of the 
Case (SSOC) that was issued immediately thereafter, also in 
August 1995, notwithstanding the fact that they were not on 
appeal.  The RO then advised the veteran, in an August 1996 cover 
letter that was sent with this SSOC, that he had the right to 
submit additional comment concerning the changes or additions to 
the original Statement of the Case but that a response was, 
however, optional.  The veteran responded, in the above mentioned 
August 1996 statement that was marked as received at the RO five 
days after the date of the SSOC cover letter, by clearly stating 
that he wished to proceed with his appeal of the five issues in 
question.

Technically, the veteran has not perfected his appeal of the 
above issues numbered three through seven because he has yet to 
submit a Substantive Appeal.  However, insofar as the veteran was 
not advised that he needed to perfect the appeal of these issues 
but was, instead, specifically told that a response to the SSOC 
addressing these issues was only optional, the Board has no other 
recourse but to determine, in all fairness to the veteran, that 
the issues indeed have been perfected, as the veteran has been 
very clear in his wish to continue and perfect their appeal and 
he has been misled to believe that he needs to take no further 
action.  A remand to give the veteran the opportunity to perfect 
their appeal is also felt to be unwarranted, since such action 
would only serve to delay even further the resolution of the 
present matters on appeal.  Of course, as the reader will note, 
two of these five service connection issues are hereby being 
remanded, but for other reasons, as explained later in the 
present decision/remand.  The five matters listed above as issues 
numbers three through seven are properly before the Board on 
appeal.

Finally, regarding the claims for service connection for 
bilateral hearing loss and arthritis of the feet, secondary to 
the service-connected residuals of frozen feet, the Board notes 
that the RO first denied the bilateral hearing loss claim in July 
1976, and then again in November 1985, and that the RO also first 
denied the arthritis claim in July 1986, and then again in April 
1987.  The veteran never appealed those denials, which are, 
consequently final and should not be considered reopened unless 
the veteran were to submit new and material evidence.  It 
appears, then, that the matters to be considered at this time are 
whether new and material evidence has been submitted sufficient 
to reopen both previously denied claims for service connection.  
However, the RO's August 1996 clear treatment and adjudication of 
both issues as new claims for service connection leads the Board 
to conclude that both issues were in fact reopened by the RO and 
they will hereby be treated and discussed as such.



FINDINGS OF FACT

1.  By letter marked as received at the RO on August 26, 1996, 
prior to the promulgation of a decision in the present appeal, 
the veteran notified the RO that he did not wish to proceed with 
his appeal of the issues of entitlement to an increased rating 
for the residuals of frozen feet and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.

2.  It has not been objectively shown that bilateral hearing loss 
was incurred during service, that it was first diagnosed within 
one year from the veteran's separation from active military 
service or that it is in any way causally related to service or 
to a service-connected disability.

3.  It has not been objectively shown that tinnitus was incurred 
during service or that it is in any way causally related to 
service or to a service-connected disability.

4.  It has not been objectively shown that the claimed disability 
of the arms was incurred during service or that it is in any way 
causally related to service or to a service-connected disability 
.


CONCLUSIONS OF LAW

1.  The appeal of an April 1991 denial of a claim of entitlement 
to an increased rating for the service-connected residuals of 
frozen feet has been withdrawn.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).

2.  The appeal of an April 1991 denial of a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities has been withdrawn.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).

3.  The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for bilateral hearing loss 
that is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for tinnitus that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for a disability of the arms 
that is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of the 
analysis of any issue is whether each one of the appealed claims 
is well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States Court of 
Veterans Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999, hereinafter referred to as 
"the Court") has said that VA's statutory "duty to assist" 
under 38 U.S.C.A. § 5107(a) (West 1991) does not arise until 
there is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims that 
are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Evidentiary assertions by the appellant must be accepted as true 
for the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  See, 
Murphy, at 81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be granted 
for any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be warranted, on a presumptive basis, 
when there is evidence of the manifestation of sensorineural 
hearing loss, a chronic disease for VA purposes, to a degree of 
10 percent or more within the one-year period immediately 
following the veteran's separation from active military service, 
notwithstanding the lack of evidence of inservice hearing loss.  
See, 38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected and, when service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  See, 38 C.F.R. § 3.310(a) 
(1998).

The well-groundedness requisite set forth by the Court in Caluza 
also applies to claims for secondary service connection.  In this 
regard, it is noted that the Court has specifically indicated 
that "claim[s] for secondary service connection, like all 
claims, must be well grounded."  See, in this regard, Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995); see, also, Wallin v. West, 11 
Vet. App. 509, 512 (1998); and Jones v. West, 12 Vet. App. 383 
(1999).  Consequently, it naturally follows that, if a claimant 
is seeking service connection benefits on a secondary basis, 
there must be evidence of a current disability and evidence 
linking that disability to a service-connected disability.

First and Second Issues
Entitlement to a disability evaluation in excess of 30 percent 
for
the residuals of frozen feet and entitlement to a total rating 
based
on individual unemployability due to service-connected 
disabilities:

As noted earlier, the veteran said, in his aforementioned 
statement, which was marked as received at the RO on August 26, 
1996, that he did not want to continue with his appeal of the 
April 1991 denial of the claims for an increased rating for the 
residuals of frozen feet and a total rating based on individual 
unemployability.  A question has therefore arisen as to whether 
that statement suffices as a proper withdrawal of both claims on 
appeal.

VA laws and regulations authorize the Board to dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See, 38 U.S.C.A. § 7105(d)(5) 
(West 1991), and 38 C.F.R. § 20.202 (1998).  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1998).  The 
withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c)(1998).

In the present case, it is clear that the veteran has withdrawn 
his appeal of the above two issues and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appealed claims and they must be dismissed without prejudice.

Third Issue
Entitlement to service connection for bilateral hearing loss:

As noted earlier, this claim was initially denied by the RO in 
July 1976 and November 1985 and is hereby being reconsidered, as 
a reopened claim for service connection.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the three auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A careful review of the record reveals no evidence of the 
manifestation of bilateral hearing loss at any time during 
service or within the one-year period immediately following the 
veteran's June 1959 discharge from active military service.  In 
fact, it is noted that every single hearing evaluation that the 
veteran underwent during service, to include the one upon 
separation in May 1959, revealed normal ("15/15") bilateral 
hearing and that the veteran always denied, in the reports of 
medical history that he filled out and signed several times 
during service, to include at the time of separation, ever having 
had, or currently having, ear trouble.

The earliest competent evidence in the record showing any degree 
of hearing loss is contained in the report of a VA audiological 
evaluation that was conducted in May 1976, almost 17 years after 
service.  This report shows hearing loss levels exceeding 40 
decibels at the 2000, 3000 and 4000 Hertz frequency levels, 
bilaterally, with speech discrimination scores of 86 and 88 
percent for the right and left ears, respectively, and the 
evaluator's comment to the effect that the hearing sensitivity 
was "within normal limits."

According to a December 1979 private medical record, a letter was 
sent to the veteran requesting "that he move to an area of less 
noise intensity at the depot [presumably, his place of work]," 
although it was noted that, "[e]vidently [a] noise test was done 
by someone out there and it was found that the area [where] he 
works in is not noisy after all."

The report of a March 1982 VA medical examination reveals no 
complaints of bilateral hearing loss and objective findings to 
the effect that the veteran's canals and drums were normal and 
that no gross hearing deficit was noted.

A private medical record reflecting a 1986 audiological 
consultation to remove wax from the ears reveals complaints of 
left ear hearing loss, of a two-to-three years duration, and the 
veteran's reported statements to the effect that he had 
difficulty hearing in the left ear, that there had been noise 
exposure and a head injury and that he had tinnitus.  This 
document also reveals that the veteran reported that the head 
injury was during service, when he was hit by a truck, and that 
it was accompanied by loss of consciousness.  The only legible 
impression was of tinnitus and it was noted that the cerumen 
obstruction, which was removed by irrigation, was of 30 and 80 
percent in the right and left ears, respectively.

Another private medical record, this one dated in October 1990, 
reveals again hearing loss levels exceeding 40 decibels in the 
higher frequencies, bilaterally, with speech discrimination 
scores of 80 percent, bilaterally.

The most recent competent evidence demonstrating the 
manifestation of bilateral hearing loss is contained in the 
report of a VA audiological evaluation that was conducted in 
August 1995, which again reveals hearing loss levels exceeding 40 
decibels in the higher frequencies, bilaterally, and test results 
reported as mild to moderate high-frequency right ear 
sensorineural hearing loss and mild to moderately severe high-
frequency left ear sensorineural hearing loss.  Also, according 
to this report, the veteran reported decreasing hearing since 
1954, occasional tinnitus in his right ear and a history of 
exposure to excessive noise in the military without the use of 
ear protection.  Regarding the complaints of tinnitus, the 
veteran said that the tinnitus started in 1958, that it was 
related "to sounds that he incurred while in the military," 
that it was intermittent and in his right ear and that the 
disability was from moderate to severe.

As shown above, the record is devoid of competent medical 
evidence showing the manifestation of bilateral hearing loss at 
any time during service or within the one-year period immediately 
following the veteran' separation from active military service.  
This necessarily means that the claim has failed on a presumptive 
basis.

The record is also devoid of competent medical evidence 
demonstrating that there is the claimed nexus, or causal 
relationship, between the bilateral hearing loss that was first 
noted more than 17 years after service and service.  In fact, the 
evidence only strongly suggests a post-service onset of this 
chronic disease, apparently secondary to exposure to a noisy 
environment at the veteran's place of employment.

It is clear from the above discussion that the Caluza criteria of 
an inservice event and a nexus between that inservice event and 
the present disability have not been met.  Consequently, the 
Board has no other recourse but to conclude that the veteran has 
failed in his initial duty to submit a claim for service 
connection that is well grounded or capable of substantiation.  
The Board has not acquired jurisdiction over the appealed claim, 
which has failed and must be denied.

Fourth Issue
Entitlement to service connection for tinnitus:

As explained above, tinnitus was diagnosed once, in 1986, based 
on the complaints provided by the veteran and he later said, at 
the August 1995 VA medical examination, that the tinnitus had had 
its onset during service in 1958 and that it was related to 
exposure to loud noises during service.  Unfortunately, the 
record does not support the veteran's contentions because the 
veteran never complained of tinnitus during service, the earliest 
complaints and only impression of tinnitus were reported and 
rendered approximately 27 years after service and there is no 
competent evidence in the record demonstrating that there is 
indeed the claimed nexus, or causal relationship, between the 
claimed, but unconfirmed, remote inservice events and the present 
chronic disability.

It is clear from the above discussion that the Caluza criteria of 
an inservice event and a nexus between that inservice event and 
the present disability have not been met.  Consequently, the 
Board has no other recourse but to conclude that the veteran has 
failed in his initial duty to submit a claim for service 
connection that is well grounded or capable of substantiation.  
The Board has not acquired jurisdiction over the appealed claim, 
which has failed and must be denied.

Fifth Issue
Entitlement to service connection for a disability of the arms:

A review of the entire record reveals no evidence of the 
manifestation of a "disability of the arms" at any time during 
or after service.  The veteran underwent, however, a VA diseases 
of arteries/veins medical examination in September 1992, at which 
time he apparently complained of problems with his left upper 
extremity, although the report of this medical examination does 
not expressly say so.  It only reveals abnormal vascular and 
neurologic findings in the feet and the physician's 
recommendation to have the veteran undergo "nerve conduction 
velocities [studies] of both lower extremities and one upper 
extremity to confirm the clinical diagnosis of peripheral 
neuropathy."  The studies were conducted several days later and 
the resulting report, which is of record and was also dated in 
September 1992, reveals that there were normal nerve conduction 
velocity findings in the tested nerves of the left upper 
extremity and that there was "[n]o definite electrophysiological 
evidence of peripheral neuropathy."

According to the report of an August 1995 VA general medical 
examination, the veteran reported having had a cyst removed from 
the right hand between the thumb and the first finger in 1980 and 
having what the examiner described as "a surgical approach to 
inflammation of both arms" in 1970, while stationed in Korea.  
The physical examination was, however, negative, other than for 
small scars on both forearms where the skin was "lanced many 
years back for infection."  The diagnoses listed included 
generalized arteriosclerosis, with coronary insufficiency, but no 
actual diagnosis of an upper extremity disability was rendered.

As shown above, the record is devoid of competent medical 
evidence showing the manifestation of a disability of the arms at 
any time during or after service and the existence of the claimed 
nexus, or causal relationship, between such claimed, but 
undiagnosed, disability and service.  It is clear, then, that 
none of the Caluza criteria have been met.  Consequently, the 
Board has no other recourse but to conclude that the veteran has 
failed in his initial duty to submit a claim for service 
connection that is well grounded or capable of substantiation.  
The Board has not acquired jurisdiction over the appealed claim, 
which has failed and must be denied.

Final consideration regarding the above appealed claims for 
service connection listed as issues numbers three through five:

Finally, the Board finds it necessary to note that, not only has 
the veteran submitted claims for service connection that are not 
well grounded, but he has not reported that any additional 
competent evidence exists that, if obtained, would render either 
one of said claims well grounded or capable of substantiation.  
Under these circumstances, VA has no further duty to assist him, 
as per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of the appealed claims.  See, Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

1.  The appeal of the claim of entitlement to a disability 
evaluation in excess of 30 percent for the residuals of frozen 
feet is dismissed.

2.  The appeal of the claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is dismissed.

3.  Service connection for bilateral hearing loss is denied.

4.  Service connection for tinnitus is denied.

5.  Service connection for a disability of the arms is denied.


REMAND

Sixth Issue
Entitlement to service connection for a generalized skin 
disability:

This issue needs additional development.  In particular, it is 
noted that it is not clear whether the veteran currently suffers 
from a chronic skin disability and, if he does, whether any such 
skin disability is causally related to service.  This needs 
clarification, especially because of the fact that there is 
evidence in the record of inservice and post-service medical 
treatment for a variety of skin lesions and conditions and it is 
unclear whether this actually represents different manifestations 
of a single chronic skin disability on inservice onset.  For 
informative purposes only, the Board sees it fit to hereby make 
reference to some of the inservice and post-service evidence in 
the record that is pertinent to this matter.

Service medical records reveal an August 1950 diagnosis of an 
abscess with lymphangitis of the left forearm, organism 
undetermined, treated with hot magnesium sulfate and penicillin; 
a June 1953 medical consultation for a fungus infection of the 
groin, treated with Desenex ointment and powder; a November 1955 
finding of a tiny lipoma in the right forearm, the removal of 
which the veteran was reportedly advised against; a June 1956 
medical consultation for a cyst or growth in the back of the 
right ear; and an October 1957 diagnosis of an abscess without 
lymphangitis, not elsewhere classified ("n.e.c."), in the right 
middle finger, organism undetermined.  This evidence 
notwithstanding, the report of the veteran's medical examination 
for separation of May 1959 reveals a normal clinical evaluation 
of the veteran's skin.

The report of the May 1976 VA medical examination reveals a 
history provided by the veteran of "[s]kin tumors on the right 
arm since 1951" and findings of multiple subcutaneous nodules, 
felt to probably represent lipomas, which the Board notes the 
Court has defined as benign tumors composed of fatty tissue.  
See, Anglin v. West, 11 Vet. App. 361, 365 (1998).

The previously referred to December 1979 private medical record 
also reveals complaints of a minor skin rash on the forehead, the 
bridge of the nose and the left shoulder and the examiner's 
comment to the effect that "[t]his is a non-specific 
dermatitis."

According to the report of a March 1982 VA general medical 
examination, the veteran claimed that he had a fungus disease and 
was found to have multiple subcutaneous nodules which, again, 
were felt to probably represent lipoma.  The veteran was then 
referred to a VA dermatologist, who indicated, in his report also 
dated in March 1982, that the veteran said that, in 1958, he had 
a rash on his neck which was treated on sick call and that, at 
the present time, "his skin condition does not bother him much.  
He states that it comes and goes."  The dermatological 
examination revealed a few papules on the back, which were 
diagnosed as folliculitis of the back, mild.

Other medical records in the file include an October 1985 private 
medical record, revealing assessments of perirectal abscess and 
tinea cruris; a January 1986 private medical record revealing an 
assessment of dermatitis around the penis and perianal areas, 90 
percent resolved; a March 1991 private medical record revealing 
objective evidence of multiple skin lesions on the left leg; and 
a May 1991 private medical record revealing an assessment of 
tinea corporis.

The record also contains a September 1993 VA outpatient record, 
revealing a dermatological consultation for evaluation of a 
plaque on the left medial arm, with findings of multiple scaling 
rough spots on the face, multiple scaling on both hands and a 
silver scale patch on the left arm and multiple nevi on the back, 
an assessment of dysplastic nevi and actinic keratosis on the 
hands and face.  This record also reveals that the veteran had a 
family history that was positive for skin cancer in his mother.

There is also in the record an October 1993 private medical 
record according to which the veteran wanted to discuss some 
lesions on his back and ankle, which he said VA had told him 
should be removed.  On examination, there was a nevus on the left 
back that did not look malignant, as well as a lesion on the 
medial aspect of the left ankle which measured about 8 mm and was 
somewhat irritated but appeared benign.  The assessment was 
listed as multiple nevi on the back, excoriated seborrheic 
dermatitis on the left ankle and the veteran was reportedly 
advised that "these lesions did not look like they had to come 
off unless he just wanted them off."

Finally, the report of the August 1995 VA general medical 
examination reveals diagnoses of lipomatosis on the skin and 
keratitic dermatitis on the face, the fact that the veteran's 
mother "had a series of skin cancers" and objective findings of 
a very red face with probably some areas where skin cancer had 
been removed, numerous nevi, especially on the back, and numerous 
subcutaneous nodes, probably lipomatosis and more prominent on 
the arms, where some of them formed clusters.

Seventh Issue
Entitlement to service connection for arthritis of the lower 
extremities, to include the feet, secondary to the service-
connected residuals of frozen feet:

This issue, too, needs additional development.  In particular, it 
is noted that the question of whether it is as likely as not that 
the diagnosed arthritis of the feet is secondary to the service-
connected residuals of frozen feet has yet to be answered.  The 
record does contain two medical statements subscribed by a 
private general practitioner in May and October 1986, who said, 
in the first statement, that the frost bite injury of "many 
years ago ... has caused some inflammatory and traumatic arthritis 
in his feet" and, in the second statement, that "[t]he 
inflammatory arthritis is a result of frost bite which he 
sustained many years ago in the war."" Unfortunately, the 
subscriber of these statements did not offer the rationale for 
his medical opinion, which does not seem to be supported by the 
preponderance of the evidence of record.

It is evident that the veteran has had a series of problems with 
his lower extremities throughout the years, none of which is 
currently service-connected.  This includes metatarsalgia 
(defined by the Court as a cramping burning pain below and 
between the metatarsal bones where they join the toe bones, in 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995)), secondary to 
bilateral pes planus (according to a June 1980 private "doctor's 
statement"); pain secondary to orthopedic problem with the 
arches (according to an October 1980 private "medical 
certificate"); varicose veins in the lower extremities 
(according to the report of an April 1981 VA orthopedic 
examination); osteonecrosis and aseptic necrosis (according to a 
July 1993 VA outpatient medical record); and gout (according to 
the report of the August 1995 VA general medical examination).  
The Board is of the opinion that another orthopedic examination 
should be conducted, in order to clarify the actual nature of the 
currently manifested disabilities of the lower extremities and 
obtain an opinion regarding the most likely etiology of all the 
diagnosed disabilities.

Eighth Issue
Entitlement to a disability evaluation in excess of 10 percent 
for
a laceration scar of the left forehead:

This issue needs additional development, too.  In particular, the 
Board notes that this issue is still awaiting re-adjudication by 
the RO, as it was remanded by the Board in November 1994 but no 
further action was thereafter taken at the RO level and it was 
not included in the SSOC that was issued in August 1996.  First, 
however, the RO should ask the veteran to indicate whether he 
wishes to withdraw this issue as well, as his statement of August 
1996 appears to give the impression that he only wishes to pursue 
the appeal of the five issues of service connection discussed 
earlier in the present decision/remand.  The RO should then act 
accordingly.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998) requires 
that VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement is 
not optional, nor discretionary.  Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  Accordingly, the matters on appeal are 
REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and argument 
while the appealed matters remain on remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  He should also be 
advised, in the same written communication, 
of his obligation to cooperate with the 
development of the appealed claims, which 
includes his duty to report for all 
scheduled medical examinations.  He should 
also be informed that the consequences of 
his failing to report for a VA examination 
without good cause might include the denial 
of his claims for additional VA benefits.  
See, 38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then schedule the veteran 
for a VA medical examination of his lower 
extremities by an orthopedist.  Copies of 
all notifications and other communications 
sent to the veteran should be made part of 
the claims folder and, if the veteran fails 
to report for this examination without good 
cause, the RO should indicate so in a 
memorandum to the file.

The claims folder, including a copy of this 
remand, should be made available to the 
examiner prior to the examination.  He or 
she should be informed of all the 
disabilities for which the veteran 
currently is service-connected and asked to 
review all the pertinent evidence in the 
record, to include the aforementioned 
medical statements of March and October 
1986, the report of the VA diseases of 
arteries/veins medical examination of 
September 1992 and the report of the VA 
general medical examination of August 1995, 
as well as a copy of the present 
decision/remand.

The examiner should then be asked to 
request, and interpret for the record, any 
additional studies or tests deemed 
necessary, to include neurological testing, 
conduct a thorough medical examination of 
the veteran's lower extremities, with 
particular attention to the feet, and 
thereafter submit a comprehensive and 
legible joint report of medical examination 
which should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this 
decision/remand, prior to the 
examination.

B.  A list containing all the 
diagnoses pertinent to disabilities of 
the lower extremities currently 
manifested and, for each such 
disability, his or her opinion as to 
whether it is as likely as not that 
the disability is causally related to 
service or secondary to the service-
connected residuals of frozen feet.  
Disabilities that are of a 
developmental or congenital nature 
should also be expressly identified as 
such.

3.  The RO should then schedule the veteran 
for a VA dermatological examination.  
Copies of all notifications and other 
communications sent to the veteran should 
be made part of the claims folder and, if 
the veteran fails to report for this 
examination without good cause, the RO 
should indicate so in a memorandum to the 
file.

The claims folder, including a copy of this 
remand, should be made available to the 
examiner prior to the examination.  He or 
she should be asked to review all the 
pertinent evidence in the record, to 
include the aforementioned inservice and 
post-service medical evidence reflecting 
medical treatment for a variety of skin 
lesions and medical conditions, as well as 
a copy of the present decision/remand.

The examiner should then be asked to 
request, and interpret for the record, any 
additional studies or tests deemed 
necessary, conduct a thorough medical 
examination of the veteran's skin and 
thereafter submit a comprehensive and 
legible joint report of medical examination 
which should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this 
decision/remand, prior to the 
examination.

B.  A list containing all the 
dermatological chronic disabilities 
currently manifested and, for each 
such disability, his or her opinion as 
to whether it is as likely as not that 
the disability is causally related to 
service.  Disabilities that are of a 
developmental or congenital nature 
should also be expressly identified as 
such.

4.  The RO should also ask the veteran 
whether he still wishes to pursue the 
appeal of the issue of entitlement to an 
increased rating for the service-connected 
laceration scar of the left forehead.  The 
RO should then act accordingly.

5.  Following completion of all the 
foregoing, the RO should review the claims 
folder and ensure that all the requested 
development has been fully accomplished, 
that all actions in that regard have been 
fully documented in the record and that the 
reports of the medical examinations 
requested in this remand have been 
associated with the file.  If any 
development is found to be incomplete, 
appropriate corrective action should be 
implemented at once.

6.  After the above development has been 
accomplished, the RO should re-adjudicate 
the three appealed issues hereby being 
remanded, especially with regard to the 
additional evidence obtained.

If, upon re-adjudication, any of the benefits sought on appeal 
remains denied, an SSOC listing the pertinent issue, or issues, 
should be provided to the veteran and his representative, with an 
appropriate period to respond, and the claims folder should 
thereafter be returned to the Board for further appellate 
consideration.

The veteran hereby is advised that the purpose of this REMAND is 
to further develop the record and to afford him due process of 
law and that, consequently, no action is required of him unless 
and until he receives further notice from VA.

The RO hereby is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, No. 97-78 (U.S. Vet. App. 
June 26, 1998).  Additionally, the RO hereby is requested to 
afford expeditious treatment to the claims hereby being remanded, 
as the law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
1991) (Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

